NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 15-1360
                                      ____________

                   EDWIN A. BLAISURE, Individually and on behalf
                      of Classes of Similarly Situated Persons,

                                                          Appellant
                                             v.

                             SUSQUEHANNA COUNTY;
                             NICHOLAS CONIGLIARO,
                       Individually and in his official capacity as
                 Warden of the Susquehanna County Correctional Facility
                                     ____________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                                 (D.C. No. 3-10-cv-02336)
                      District Judge: Honorable A. Richard Caputo
                                      ____________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   October 8, 2015

       Before: McKEE, Chief Judge, AMBRO and HARDIMAN, Circuit Judges.

                                (Filed: November 4, 2015)
                                      ____________

                                        OPINION*
                                      ____________


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
HARDIMAN, Circuit Judge.

       Edwin Blaisure appeals the District Court’s summary judgment in favor of

Susquehanna County. We will affirm.

                                              I

       For six weeks in 2010, Blaisure was held in Susquehanna County Correctional

Facility (SCCF) as a pretrial detainee. During that period, he left SCCF three times: to

attend a proceeding in state court; to attend a proceeding before a state magistrate judge;

and to go to the dentist. Pursuant to SCCF’s policy of strip searching every inmate upon

their departure from and arrival to prison, Blaisure was strip searched twice on all three

occasions.

       In November 2010, Blaisure brought a putative class action on behalf of himself

and other similarly situated inmates, claiming that SCCF’s strip search policy violated his

Fourth Amendment rights. Shortly thereafter, the Supreme Court decided Florence v.

Board of Chosen Freeholders of the County of Burlington, which held that a regulation

requiring strip searches of every inmate who entered a prison did not violate the Fourth

Amendment because it was reasonably related to legitimate penological interests—

namely, preserving and protecting prison security. 132 S. Ct. 1510, 1517–18 (2012). The

County then moved for summary judgment asserting, inter alia, that SCCF’s strip search

policy was constitutional under Florence. The District Court granted the motion and

                                             2
Blaisure now appeals.1

                                             II

         We exercise plenary review over the District Court’s summary judgment and apply

the same standard it did. Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 265 (3d Cir.

2014). We affirm a summary judgment when there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a).

                                             III

         On appeal, Blaisure has narrowed his claim substantially. He now argues only that

SCCF’s blanket policy of strip searching inmates upon leaving the prison to attend court

appearances violates their Fourth Amendment rights because it is unrelated to prison

security or keeping contraband out of jail. Blaisure Br. 9 (citing Florence, 132 S. Ct. at

1514 (explaining that a prison strip search policy must be implemented “in response to

problems of jail security”)). He asserts that, as a resident of SCCF, he was already

prohibited from possessing contraband and therefore should not have to be searched prior

to leaving. He also claims that because the two strip searches he contests occurred before

trips to the courthouse—which has its own security protocols—they were not related to

any legitimate penological interest. Because these searches “violate a person’s most basic


         1
         The District Court had jurisdiction under 28 U.S.C. § 1331, and we have
jurisdiction under 28 U.S.C. § 1291.

                                              3
privacy interests,” Blaisure argues, SCCF shouldn’t be allowed to conduct them without

providing evidence that they address actual problems of jail security. Blaisure Br. 20.

       In Florence, the Supreme Court reiterated that prison regulations may interfere

with important constitutional interests so long as they are “reasonably related to legitimate

penological interests.” 132 S. Ct. at 1515 (quoting Turner v. Safley, 482 U.S. 78, 82

(1987)). The Court recognized, moreover, that correctional officials must be given

“substantial discretion to devise reasonable solutions to the problems they face,” id., and

that “courts must defer to the judgment of correctional officials unless the record contains

substantial evidence showing their policies are an unnecessary or unjustified response to

the problems of jail security,” id. at 1513–14.

       Here, as in Florence, SCCF’s policy of strip searching inmates leaving the prison

to appear in court was reasonably related to legitimate penological interests. As the

District Court found, the searches prevented inmates from smuggling weapons or

contraband out of prison that could harm prison security guards, transporting officers,

court personnel, or even members of the public. See Goff v. Nix, 803 F.2d 358, 368 (8th

Cir. 1986) (holding that a prison’s policy of strip searching inmates who are leaving did

not violate their Fourth Amendment rights and noting in particular that “the public nature

of courts and the frequently crowded surroundings make the presence of a weapon that

the inmate has managed to smuggle with him . . . particularly dangerous”). Further

evidence of SCCF’s penological interest in searching inmates upon leaving prison was

                                              4
found in Warden Nicholas Conigliaro’s testimony that inmates have crafted makeshift

weapons while behind bars and that the reason “nothing has been found [when prisoners

leaving SCCF have been searched] is because it’s not a secret that they’re going to be

strip-searched leaving the facility.” App. 90.

       In sum, because the District Court did not err in finding that SCCF’s strip search

policy serves a legitimate penological interest, we will affirm.




                                                 5